Citation Nr: 0825626	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to a service-connected left hip 
disability.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1964 to August 1964.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which denied the veteran's claim of 
entitlement to service connection for low back disability.  
The veteran filed a notice of disagreement (NOD) in March 
2006.  A statement of the case (SOC) was issued in September 
2006.  The veteran filed a timely substantive appeal (VA Form 
9) in September 2006.  

The issue of entitlement to service connection for low back 
disability, to include as secondary to a service-connected 
left hip disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington D.C.  The 
veteran will be informed if further action on his part is 
required.

Issues not on appeal

In the March 2006 rating decision, the veteran's claims of 
entitlement to service connection for left hip disability, 
bilateral hearing loss and tinnitus were also denied.  The 
March 2006 NOD addressed those issues.  

In a rating decision dated May 2006, the RO granted service 
connection for bilateral hearing loss, with a noncompensable 
disability rating assigned effective September 20, 2005 and 
for tinnitus, with a10 percent disability rating assigned 
effective September 20, 2005.  In a July 2006 rating 
decision, entitlement to service connection for a left hip 
disability was granted, a  50 percent disability rating was 
assigned, effective September 20, 2005.  The veteran did not 
express disagreement with the May 2006 and July 2006 rating 
decisions with regard to those claims.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


REMAND

The veteran is seeking entitlement to service connection for 
low back disability, which he claims is secondary to his 
service-connected left hip disability.  
For reasons explained immediately below, the Board concludes 
that this matter must be remanded for additional evidentiary 
and procedural development.

Reasons for remand

Medical examination

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2007).  In order to establish service 
connection for a claimed disability on a secondary basis, 
there must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In this case, the medical evidence indicates that the veteran 
has been diagnosed with lumbar spondylolysis with grade II 
lumbar spondyloisthesis.  See, e.g., letter from Dr. R.K.R. 
dated January 2006.  Wallin element (1) has therefore been 
met.  With respect to Wallin element (2), the veteran is 
service connected for a left hip disability.

This case presents certain medical questions which cannot be 
answered by the Board.  These questions concern the 
relationship, if any, between the veteran's current low back 
disability and his service-connected left hip disability.  
These questions must be addressed by an appropriately 
qualified medical professional.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions]; see also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

The Board is aware of a nexus opinion rendered in January 
2006 by T.K.R., M.D.  Although it is contained in a much 
longer report, the opinion itself amounts to two isolated, 
conclusory and apparently self-contradictory sentences, the 
first of which ascribes the veteran's back disability 
secondarily to his hip disability and the second of which 
ascribes the back disability directly to the veteran's 
military service.  This opinion is thereof virtually no 
probative value.
 
The Board therefore finds that a VA examination is necessary 
under 38 C.F.R. 
§ 3.159(c)(4).  

The veteran was previously scheduled for a VA examination in 
September 2006.  He failed to report for that examination, 
and through his attorney, he has indicated that he will not 
report for future examinations.  See letter from attorney 
dated September 2006.  

The Board is aware that there is has been a pattern exhibited 
by veterans represented by this group of attorneys in which 
they, citing various excuses, refuse to report for VA 
examinations.  See, e.g., Turk v. Peake, 21 Vet. App. 565 
(2008) and Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
The United States Court of Appeals for Veterans Claims has 
specifically held in this connection that "[the veteran] and 
his counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  See Kowalski, 
19 Vet. App. at 180-181.

The Board is herein ordering that another examination of the 
veteran be scheduled.
The Board reminds the veteran and his counsel that failure of 
the veteran to report for any scheduled examination may cause 
his claims to be denied.  See 38 C.F.R. 
§ 3.655 (2007).  If the veteran fails to appear at the 
scheduled examination based on advice or information provided 
by his counsel, he is deemed to have made an informed 
evidentiary choice.  Counsel and the client assume the risk 
of such a choice.  See Turk, supra.

Procedural development

It is clear that the veteran has asserted entitlement to 
service connection for low back disability on both a direct 
and a secondary basis.  However, the record demonstrates that 
the RO adjudicated the veteran's low back disability claim on 
a direct basis only.  See the rating decision dated March 
2006; the SOC dated September 2006; and a SSOC dated November 
2006.  The Board additionally observes that the June 2006 
VCAA letter did provide the veteran with notice of the 
evidentiary requirements for establishing service connection 
on a secondary basis.

Therefore, this issue is being remanded so the veteran may be 
accorded appropriate due process.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should send the veteran, with a 
copy to this attorney, a notice 
letter which includes the 
requirements for service connection 
on a secondary basis. 

2.	VBA should schedule the veteran for 
an examination to determine the 
nature and etiology of his claimed 
low back disability.  
The consequences of any failure to 
report for the examination should 
be made clear to the veteran.  The 
veteran's VA claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner.  The examiner should 
provide opinions as to (1) whether 
the veteran's low back disability 
is at least as likely as not 
related to his military service 
and/or (2) whether it is at least 
as likely as not that the veteran's 
low back disability is related to 
or has been aggravated by his left 
hip disability.  If the veteran 
fails to report for the scheduled 
examination, the claims folder 
should be referred to an 
appropriately qualified examiner 
for the same medical opinion.  In 
either event, a report should be 
prepared and associated with the 
veteran's VA claims folder. 

3.	After undertaking any additional 
development it deems to be 
appropriate, VBA should then re-
adjudicate the veteran's claim of 
entitlement to service connection 
for low back condition to include 
as secondary to his service-
connected left hip disability.  If 
the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided an SSOC 
and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




